Name: Council Regulation (EEC) No 1424/82 of 18 May 1982 fixing the guide price for castor seeds for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6 . 82 Official Journal of the European Communities No L 162/21 COUNCIL REGULATION (EEC) No 1424/82 of 18 May 1982 fixing the guide price for castor seeds for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, end, a balanced relationship should be maintained between this price and the price which may be obtained for substitute crops and, in particular, from other oil seeds ; Whereas the guide price must be fixed for a stan ­ dard quality to be determined taking into account the average quality of the seeds harvested in the Community ; whereas the quality laid down for the 1981 /82 marketing year meets this requirement and can accordingly be used for the following marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 marketing year, the guide price for castor seeds shall be 66 - 39 ECU per 100 kilograms . Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures in respect of castor seeds ( 1 ), and in particular Article 1(1 ) and (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas subparagraph 1 of Article 1 ( 1 ) of Regula ­ tion (EEC) No 2874/77 provides that a guide price for castor seeds falling within subheading 12.01 B of the Common Customs Tariff shall be fixed annually ; Whereas, when this price is fixed, account should be taken of the objectives of the common agricultural policy and of the contribution which the Com ­ munity desires to make to the harmonious develop ­ ment of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, and to ensure that supplies are avail ­ able and reach consumers at reasonable prices ; Whereas the third subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 2874/77 provides more specifically that this price shall be fixed at a fair level for producers , having regard to the supply requirements of the Community ; whereas , to this Article 2 The price referred to in Article 1 shall relate to seeds :  in bulk, of sound, genuine and merchantable quality, and  with an impurity content of 2 % and, for the seeds as such, humidity and oil contents of 14 % and 45 % respectively . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER 0) OJ No L 332 , 24. 12 . 1977 , p . 1 . ( 2 ) OJ No C 104, 26 . 4. 1982, p . 25 . ( 3 ) OJ No C 114, 6 . 5 . 1982, p . 1 .